DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendment and arguments filed 11/15/2021, have overcome the previously applied 35 USC 112 rejections; the 35 USC 101 rejection of Claims 17-20 and the 35 USC 103 rejections of Claims 17-20.  The 35 USC 112, 101 and 103 rejections applied to claims 17-20 have been withdrawn. 
Applicant’s amendments have not overcome the 35 USC 101 and 103 rejections with respect to Claims 4-13, 15 and 16.
The gathering of data with sensors is still insignificant extra-solution activity, particularly pre-solution activity. The art also still applies under 35 USC 103 since a sensor for detecting pressure/ pressure differentials is still claimed and a sensor for detecting these pressure in an aorta or ventricle, as disclosed by the prior art of record, would be in an area of a heart which would qualify as “adjacent to the blood pump” or “in an area…of the blood pump”. The method of Claim 4 does not actually require the blood pump to do anything and therefore the method does not require a blood pump. In summary, the amendment to claims 4-13, 15 and 16 do not add anything substantially different from what was examined previously and therefore the 35 USC 101 and 103 rejections still apply to these claims for the reasons previously set forth. By amending Claim 4 to require control off the blood pump using the claimed trained classifier, Applicant can overcome the 35 USC 101 rejection much like was done in Claim 17. An amendment to Claim 4 commensurate in scope with that of Claim 17 would also overcome the art rejection. This would however introduce a Double Patenting Rejection similar to that presently applied to Claim 17. Such an amendment and a terminal disclaimer would place the application in condition for allowance.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,080,830 in view of Mitchell,  “The Discipline of Machine Learning”, and Hu et al. “Intelligent Sensor Networks”. Both claimed inventions require deriving at least one signal characteristic from time-series .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4-13, 15 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) deriving signal characteristics form a group of signals and training a classifier based on the signal characteristics. 
The limitation of deriving at least one signal characteristic from a time-series signal and identifying valve states based on the data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. These steps can be mental calculations/decisions made with respect to a printout of data having a representation of a time-series signal printed thereon. If a claim 
This judicial exception is not integrated into a practical application because the additionally claimed element of measuring heartbeat time signals using sensors located adjacent to the blood pump or disposed in an area near an inlet or outlet of a blood pump amounts to insignificant pre-solution activity.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of sensors for detecting heart signals and the process of training a classifier are well-understood, routine and conventional activities. Sensors for detecting heartbeats signals indicative of pressure are well-known and established structures for cardiac diagnostics and are ubiquitous in the field of cardiac monitoring (see Gustafsson et al. 2013/0289641, par. [0113]; Spanier et al. (2015/0141842, par. [0026]; Bennett et al. (2006/0094967), par. [0042]). Furthermore, the ability to discern open and closed valve states using a printout or graph of data sets indicative of a pressure difference between ventricular and aortic pressure is well-known, routine and conventional as this is clearly defined by Wiggers Diagram, which has been a foundational teaching tool in cardiac mechanics for over 90 years (Mitchell et al. “Expanding application of the Wiggers diagram to teach cardiovascular physiology”, see Abstract and The Wiggers Diagram section, Fig. 1; see also Shertukde et al., 2007/0055151, Fig. 11A; McIntyre PGPUB 2003/0153837, Fig. 3; Aristokleous, “Effects of Posture Change on the Geometry and Hemodynamics of the Human Carotid Bifurcation”, Fig. 5, reproduced below). 


    PNG
    media_image1.png
    607
    850
    media_image1.png
    Greyscale



Particularly, this diagram relates ventricular and aortic pressures to aortic valve opening and closures to the extent that a person could view this diagram and determine the point at which the aortic valve is open or closed simply by observing a graph indicative of ventricular and aortic pressures. Additionally, the process of training a neural network is widely known and established in the field of neural networks, as noted at length with respect to the previous discussion of 35 USC 112(a) (see interview summary mailed 02/11/2021 and Applicant’s response on pages8-9, filed 02/17/2021). Specifically, the process of training a neural network with known data sets is the definition of a supervised learning algorithm (see Hu et al. “Intelligent Sensor Networks”, 
In summary, the deriving of data sets from a printout or screen of measured data sets, such as that set forth in Wiggers Diagram, and making a determination of aortic valve open and closed states can be a mental process performed by a user. One skilled in the art could reasonably look at Wiggers Diagram and determine from the relationship of ventricular and aortic pressure plotted thereon, a state of the aortic valve. A complex calculation is not required and instead, such a correlation has been well-known and established in the art for over 90 years. Additionally, the use of sensors to detect cardiac data is insignificant pre-solution activity and the additional process of training a neural network on known inputs and outputs is well-understood, routine and conventional as this is the standard definition for supervised machine learning. Therefore, there is nothing in the claim adding significantly more than the abstract idea itself.
To overcome this rejection, the Examiner suggests incorporating the trained machine learning algorithm into a blood pump control system and/or method for controlling a blood pump as the title of the application suggests.
Applicant has tied the process to the actual control of a blood pump in claim 17, which shows a practical application of the judicial exception, thus overcoming the 101 rejection with respect to Claims 17-20.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre (PGPUB 2003/0153837) in view of Poliac et al. (2003/0216653), further in view of in view of Mitchell,  “The Discipline of Machine Learning”, and Hu et al. “Intelligent Sensor Networks”.
Regarding Claims 4 and 10, McIntyre discloses the process of identifying open and closed aortic valve states based on differences between ventricular pressure and aortic pressure as detected by pressure sensors is well-known and well-established in the art. Specifically, McIntyre describes this process in relation to Fig. 3 in which the relative pressures of the ventricle and aorta are discussed as the mechanism for opening the aortic valve. Specifically, par. [0031] states 
The upstroke interval ends when, as the left ventricle continues to contract, the pressure developed within the left ventricle exceeds the pressure in the aorta. This change in the sign of the pressure difference opens the aortic valve, thereby ending the upstroke interval and beginning the pump interval.”
Likewise, the mechanism behind the closure of the aortic valve is known. Particularly, Fig. 3 clearly indicates that the aortic valve opens when the left ventricular pressure meets and then exceeds the aortic valve pressure. While this is an observation made via the Figure and not explicitly described in the specification, Poliac discloses the process of identifying closed aortic valve states based on differences between ventricular pressure and aortic pressure is well-known and well-established in the art. Specifically, Poliac discloses “As the ventricle begins to relax and its pressure falls below that of the aorta, the aortic valve closes, contributing to the second heart sound.” The pressure differentials between the ventricle and the aorta that lead to aortic valve openings and closures is known. (See also par. [0019-0020] and Fig. 3). McIntyre and Poliac differ from the claimed invention in that Applicant is relying on machine-learning to predict valve states rather than a decision making process from a human. 
However, as noted by Applicant with respect to the arguments previously presented regarding the 35 USC 112 rejections, the use of machine-learning to train data and predict outcomes is well-known and not new to the art. Additionally, the Examiner notes using machine learning to replace human decision making using known data and outcomes is a well-known and widely practiced concept. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify process described in McIntyre to include training a machine learning algorithm with the known relationship and data, as taught and suggested by Mitchell, for the purpose of automating a human decision making process and providing a software solution for a complex data process.
Ultimately, training known data with known machine learning algorithms is known in the art. This is typically identified as supervised machine learning and is not new in 

Regarding Claims 7 and 8, McIntyre discloses the simultaneous recording of heart sounds is a known part of Wiggers Diagram (Fig. 3). By virtue of plotting the heart sound with the pressure data, it is understood that the heart sounds are recorded simultaneously with the pressure signals.
In regards to Claim 9, McIntyre discloses the heart sounds are detected by a phonocardiograph 34 (par. [0020]).

Claims 4-6, 11-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Poliac et al. (2003/0216653) in view of Mitchell,  “The Discipline of Machine Learning”, further in view of Hu et al. “Intelligent Sensor Networks”.
Regarding Claim 4, Poliac discloses the process of identifying open and closed aortic valve states based on differences between ventricular pressure and aortic pressure measured by sensors is well-known and well-established in the art. Specifically, Poliac discloses “As left ventricular pressure rises above the aortic pressure, the aortic valve opens, which is a silent event.” and “As the ventricle begins to relax and its pressure falls below that of the aorta, the aortic valve closes, contributing to the second heart sound.” The pressure differentials between the ventricle and the aorta that lead to aortic valve openings and closures is known. (See also par. [0019-0020] and Fig. 3 of Poliac ). Since this process is known 
However, as noted by Applicant with respect to the arguments previously presented regarding the 35 USC 112 rejections, the use of machine-learning to train data and predict outcomes is well-known and not new to the art. Additionally, the Examiner notes using machine learning to replace human decision making using known data and outcomes is a well-known and widely practiced concept. 
As noted by Mitchell, machine learning process are key to providing automated, software approaches to decision making process typically performed by humans. Page 3 of Mitchell discloses machine learning can be beneficial for applications that are too complex for people to manually design a decision making algorithm. For instance, in the example provided, “all of us can easily label which photographs contain a picture of our mother, but none of us can write down an algorithm to perform this task. Here machine learning is the software development method of choice simply because it is relatively easy to collect labeled training data, and relatively ineffective to try writing down a successful algorithm”. Therefore, when viewing the known relationship of ventricular and aortic pressure to aortic valve open and closed states, those of ordinary skill in the art would easily be able to determine when an aortic valve is open or closed based on ventricular and aortic pressure curves but would not easily be able to write down an 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify process described in Poliac to include training a machine learning algorithm with the known relationship and data, as taught and suggested by Mitchell, for the purpose of automating a human decision making process and providing a software solution for a complex data process.
Ultimately training known data with known machine learning algorithms is known in the art. This is typically identified as supervised machine learning and is not new in the art of machine learning processes and is instead a foundational tenet of creating machine learning algorithms, see also Hu, pp. 3-7. 
In regards to Claim 5, Poliac, Mitchel and Hu discloses that Bayesian Networks, decision tree, k-nearest neighbor classifiers, etc. are well-known and well-established types of supervised learning algorithms (Hu, p. 6).
With regards to Claim 6, Applicant is simply claiming adding at least a third data set to the training data set used to train the supervised learning algorithm. Determining the number of data sets to use to train a supervised learning algorithm is an obvious matter of design choice wherein the more data that is used to train the algorithm would predictably provide better accuracy than those algorithms trained on less data. Determining the optimum number of data sets to provide a desired accuracy would only involve routine skill in the art and routine experimentation. See also Hu, pp. 6-7 regarding feature vector sizes and classification accuracy.
In regards to Claim 11, Poliac, Mitchell and Hu discloses that reducing training data to feature vectors is known and practice din the art of training machine learning algorithms (see Hu. pp 6-7).
With regards to Claims 12-13, Poliac and Mitchell disclose the timing of the pressure differentials between ventricular pressure and aortic pressure is what controls the opening and closing of the aortic valve (See par. [0019-0020] and Fig. 3 of Poliac ).
Regarding Claims 15 and 16, Poliac, Mitchell and Hu disclosing choosing the particular supervised learning algorithm takes into account various factors, ultimately resulting in which one provides the best accuracy (see Hu, step 3 Fig. 1.3 and 1.4). This would readily be determined based on training various known algorithms with the same training data set and see which one produces the best result. This trial-and-error process is not new in the art and is instead a standard decision making process for system design. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419. The examiner can normally be reached Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN PORTER/Primary Examiner, Art Unit 3792